 8:18-cv-00135-RGK-PRSE Doc # 61 Filed: 05/21/20 Page 1 of 2 - Page ID # 422



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

WALTER HOLLOWAY,

                    Plaintiff,                              8:18CV135

       vs.

MARIA, OMAHA STAFFING WORK,                     MEMORANDUM AND ORDER
UNEMPLOYMENT INSURANCE OF
NEBRASKA, M & M STAFF OF
OMAHA WORK STAFFING, HRH
LABOR, ARIZONIA LABOR, UNO
AGE OF FILM, and MAGIC
COPYRIGHT, to use research stress in
public;

                    Defendants.

       This matter is before the court on two pieces of correspondence from Plaintiff,
one of which has been docketed as a supplement. (Filing No. 59; Filing No. 60.)
Both filings include copies of letters sent to Plaintiff from the clerk of the court
returning money orders in the amount of $2.00 to Plaintiff as no money is owed in
this case. The remainder of Plaintiff’s correspondence is rambling and incoherent,
and the court is unsure what Plaintiff seeks from the court. The court dismissed this
matter two years ago on April 10, 2018, (filing nos. 8 & 9) and the Eighth Circuit
Court of Appeals summarily affirmed the dismissal on August 13, 2018 (filing no.
55). This case is closed, and Plaintiff should not file any additional documents or
send any form of payment in this case.

      IT IS THEREFORE ORDERED that the court will take no action on
Plaintiff’s correspondence (filing no. 59; filing no. 60).
8:18-cv-00135-RGK-PRSE Doc # 61 Filed: 05/21/20 Page 2 of 2 - Page ID # 423




    Dated this 21st day of May, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        2
